Citation Nr: 1523156	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-22 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to February 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of special monthly pension.  In his August 2013 VA Form 9 Substantive Appeal Form, he requested a Board hearing at the local RO.  The Veteran expressed in November 2013 that wanted to withdraw the request for a Travel Board hearing and to send his appeal directly to the Board as soon as possible.  

Significantly, however, following the receipt of correspondence from VA concerning the appellant's countable income the Veteran, in January 2015, submitted a request for a Board hearing at the local RO.  In February 2015, through his representative, the Veteran requested to appear for a video conference hearing at the local RO.  He has not withdrawn his 2015 hearing request.  On remand, the Veteran should be scheduled for a hearing as requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.  The case should then be referred to the Board in accordance with applicable provisions.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




